Citation Nr: 0608215	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-33 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (the RO).

Procedural history

The veteran was initially denied service connection for a 
psychiatric disability characterized as "a nervous 
condition" in an unappealed October 1979 rating decision.  
In August 2002, the RO received the veteran's request to 
reopen his previously-denied claim.  The February 2003 rating 
decision declined to reopen the claim on the ground that no 
new and material evidence had been received.  The veteran 
disagreed with this decision and initiated the instant 
appeal.  In October 2003, the RO reopened the veteran's claim 
and denied it on the merits.  The veteran duly perfected an 
appeal.

In November 2003, while his service-connection claim for an 
acquired psychiatric disability was still pending, the 
veteran filed an additional service-connection claim for 
erectile dysfunction, which he claims is secondary to his 
service-connected type II diabetes mellitus.  The claim was 
denied in an April 2004 rating decision, which the veteran 
also appealed.

In June 2004, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  In subsequent correspondence, 
however, the veteran indicated he did not want a Board 
hearing, and in May 2005 withdrew his hearing request through 
his representative.  See VA Form 9 received in April 2005 and 
VA Form 119 received in May 2005.  See 38 C.F.R. § 20.704(d) 
(2005).  He has not requested a Board hearing since that 
time.

The issue of service connection for erectile dysfunction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's current psychiatric 
disability is unrelated to his military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to 
include paranoid schizophrenia, is not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.

The veteran is seeking service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.  
He essentially contends that this condition first became 
manifest during his period of active duty.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the October 2003 SOC and numerous SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2002 and December 2003 which were specifically 
intended to address the requirements of the VCAA.  
The December 2002 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show "an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the December 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records 
including service records, VA Medical Center records, and 
records from other Federal agencies, such as [the] Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to help him obtain 
"[r]ecords not in the custody [of] a Federal department or 
agency, to include records from "State or local government, 
private medical care providers, current [or] former 
employers, and other non-Federal governmental sources."  
This letter also notified the veteran that VA would assist 
him "by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the December 2003 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
private heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2003 SSOC specifically included the provision in 
question, 38 C.F.R. § 3.159(b)(1), indicating that the 
veteran "provide any evidence in [his] possession that 
pertains to the claim."  The December 2003 letter further 
instructed the veteran to "[s]end any treatment records 
pertinent to your claimed condition(s)."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the December 2002 and December 2003 VCAA letters.  His 
claim was then readjudicated in the March 2005 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  


Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment concerning VCAA notice is in order.  In 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), in-service incurrence of disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  Moreover, since the Board is 
denying this claim, as discussed in detail below, there is no 
need to advise the veteran as to elements (4) and (5), since 
in the absence of service connection there can be no 
disability rating or effective date assigned.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records; extensive private and VA treatment records; the 
report of a May 2003 VA psychiatric examination; medical 
opinions from F.M., M.D., and M.B., R.N.; records from the 
Federal Bureau of Investigation (FBI) and the United States 
Secret Service; and numerous statements from the veteran and 
his partner, M.S.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran has 
withdrawn his prior hearing request.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.  
He essentially contends that his severe psychiatric illness 
has its genesis during his period of active duty.

Initial matter

As noted in the Introduction, the veteran's initial service-
connection claim for an acquired psychiatric disability was 
denied by the RO in an unappealed October 1979 rating 
decision.  As was noted in the Introduction, the RO reopened 
the claim in October 2003 and adjudicated it on its merits.  

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Accordingly, notwithstanding the RO's 
reopening of the claim, the Board has reviewed the record in 
order to determine whether new and material evidence has been 
submitted.  

The Board finds that the veteran has indeed submitted new and 
material evidence which is sufficient to reopen the 
previously-denied claim.  Such new and material evidence 
includes medical opinions of Dr. F.M. and M.B., R.N. and the 
recent statements of M.S., which will be discussed in greater 
detail below.  

Therefore, the Board finds that the veteran's claim is 
properly reopened.  The Board will decide the veteran's claim 
for service connection for an acquired psychiatric disability 
on the merits.

Discussion

As outlined above, service connection requires that three 
elements be present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between (1) and (2).  See Hickson, 
supra.

In the instant case, there is in the record a massive amount 
of evidence that the veteran suffers from severe psychiatric 
illness, which has been diagnosed by various private and VA 
physicians as paranoid schizophrenia or a bipolar type 
schizoaffective disorder.  The first Hickson element has 
clearly been satisfied.

The crucial elements in this case are the second and third 
Hickson elements, in-service incurrence of an acquired 
psychiatric illness and a link between the veteran's current 
psychiatric disability and his time in service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].  

There are of record essentially two schools of thought as to 
the onset of the veteran's psychiatric illness.  One school 
of thought, advanced by the veteran himself, his partner 
M.S., nurse M.B. and Dr. F.M., holds that the veteran's 
psychiatric disability had its onset during his period of 
active duty.  The second school of thought, forwarded 
principally by the May 2003 VA examiner, is that the 
veteran's mental problems did not begin in service, but 
instead had their onset in 1979, several years after the 
veteran's discharge, at which time the veteran experienced a 
severe psychotic break.  

The question of when the veteran's psychiatric disability 
began is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the statements made by 
the veteran and M.S. and the medical opinions of Dr. F.M. and 
nurse M.B. to be to be unpersuasive and lacking in probative 
value in light of the evidence of record in its entirety.  

The veteran essentially contends that he first began to 
experience severe psychotic episodes while serving in 
Vietnam, and that it was at this time that he began to 
exhibit delusional thinking such as his adamant belief that 
he is "divine" in nature and is the "anti-Christ."  He 
further contends that such symptomatology continued 
throughout the remainder of his time in service, and that he 
met on several occasions with military psychiatrists in 
attempt to treat the problem.  

M.S., the veteran's long-time partner and roommate, has also 
submitted several statements to the affect that the veteran 
began to exhibit extremely bizarre behaviors upon his return 
from Vietnam.  M.S. reports that the veteran began making 
fantastical claims during this time, including a belief that 
one of his grandmothers was a Native American princess and 
that the other was a descendent of a famed Wall Street 
financier.  M.S. also reported that upon his return from 
Vietnam, the veteran began to write letters to a host of 
celebrities and political figures, including Queen Elizabeth 
II and John Wayne.  M.S. further noted that some of the 
veteran's letters during this time, including those to the 
President of the United States, were of a threatening nature, 
and that he and other members of his family were questioned 
by the Secret Service regarding the veteran's activities.  
Finally, M.S. reported that he accompanied the veteran to 
various meetings with military psychiatrists in attempt 
assist the veteran in receiving treatment for his burgeoning 
psychiatric difficulties.  Letters from Dr. F.M. and M.B., 
R.N. (together with passing entries in the veteran's VA 
treatment records) also point to the Veteran's Vietnam 
service as the onset of his current psychiatric disability.

Further review of the record, however, leads the Board to 
discount the probative value of the veteran's statements and 
those of M.S., as well as the opinions of M.B. and Dr. F.M., 
which are largely based on these reports.  The Board wishes 
to make it clear that the record is replete with evidence of 
grandiose thinking on the part of the veteran, as well as 
threats made in writing concerning, among others, the Pope 
and the President of the United States.  The crucial factor 
here is the timing. 

The veteran's service medical records are completely negative 
for any complaint, diagnosis, or treatment of a psychiatric 
disability of any kind.  Indeed, there is no report of 
psychiatric treatment until 1979, nearly six years after 
discharge, at which time the veteran began exhibiting the 
pattern of bizarre behavior described above.  

Of great interest to the Board is the fact that the veteran 
submitted various correspondence to VA between his discharge 
from military service in 1973 and early 1979 without any 
mention of a psychiatric problem.  In particular, the veteran 
sent letters to VA in 1977 regarding his entitlement to 
education benefits and his request for a waiver of 
overpayment.  In his 1977 letter, the veteran specifically 
noted that he had to withdraw from school because of vascular 
and gastrointestinal ailments.  No mention is made of a 
psychiatric problem.  [The Board observes in passing that 
although it cannot comment on medical matters such as 
diagnosis per Colvin, a cursory review of the veteran's 
correspondence to VA indicates that in the years immediately 
following service there is no hint of the delusional 
ramblings which characterize the veteran's letters from 1979 
to the present.]

Medical records dated in 1979, which are the first to 
document a psychiatric problem, are instructive.  Psychiatric 
treatment records from San Diego County Mental Health 
Services dated in 1979 report that the veteran denied prior 
psychiatric treatment or psychiatric illness.  A September 
1979 VA psychiatric examination report also points to early 
1979 as the onset of the veteran's illness, noting that 
"[f]rom early 1979 . . . [the veteran] states that he had 
increasing depression and anxiety and feelings that he was 
the anti-Christ."  

Both the September 1979 VA examination report and the San 
Diego County Mental Health Services records also note that 
the veteran's bizarre letter writing campaign began during 
this time period.  Records obtained from the FBI and the 
United States Secret Service also reveal that 1979 was the 
year the veteran began writing threatening letters to various 
world leaders.  In particular, these records note that the 
veteran sent a letter to Federal Express noting that "the 
angel of death" would soon visit the Pope, and another to 
the White House noting that President Carter would "die in 
office."  The record is completely negative for such threats 
or other bizarre and grandiose correspondence prior to 1979. 

Additionally, the Board notes that the veteran did not file a 
service-connection claim for a psychiatric disability upon 
his discharge from service.  Such claim was not filed until 
the summer 1979, some six years after service.  The fact that 
the veteran failed to seek VA compensation for his 
psychiatric illness for over five years after service in and 
of itself does not render his current account incredible, 
although the Board considers it strong evidence against the 
claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

In short, the veteran has steadfastly maintained, starting in 
a letter to the San Diego RO dated in July 1979, that "I 
have been a psychiatric patient off-and-on since my USAF tour 
of duty in Vietnam."  The statements of M.S. post-date those 
of the veteran.  However, these contentions as to the onset 
of his disability are outweighed by the complete lack of such 
evidence until approximately that date, followed by a flood 
of psychiatric reports after that date.   See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].    

Thus, the Board places far greater weight of probative value 
on the veteran's service medical records, his post-service 
treatment records, and his own "before and after" 
statements, which fail to show any indication of a 
psychiatric disability until 1979, than it does on the 
statements from the veteran and M.S. to the effect that such 
symptomatology began in service.  Indeed, although in July 
1979 the veteran wrote to the RO indicating psychiatric 
treatment "off and on" since Vietnam, he himself reported 
to mental health professionals at about the same time that he 
had no prior psychiatric illness or treatment.  While the 
veteran and M.S. now argue that the veteran's psychiatric 
treatment began in service, the Board believes that such 
varying accounts, coupled with the complete lack of any 
medical evidence of a psychiatric illness for many years 
after service, fatally impugn the veteran's credibility and 
that of M.S.  

The veteran asserts that he began to exhibit delusional 
behaviors as early as his tour of duty in Vietnam, including 
his belief that he is "divine" in nature and is the "anti-
Christ."  M.S. also reported that while the veteran was 
still on active duty, he was approached by the Secret Service 
regarding threatening letters the veteran wrote to the 
president.  The Board finds it incredible that such behavior 
would be exhibited by the veteran without the slightest 
mention of such in either his service medical or personnel 
records.  To the contrary, the medical evidence clearly 
suggests that while the veteran has experienced numerous 
paranoid and grandiose delusions, such did not begin until 
1979, well after his discharge form military service, 
including after the one year presumptive period for 
psychoses.

There are of record communications from both the FBI and the 
Secret Service.  These communications are dated in 1979, and 
involve threatening communications from the veteran which 
were received in June and July 1979.  There is absolutely no 
indication in the record of any similar previous behavior on 
the part of the veteran.  The Board believes that if a 
pattern of behavior had been exhibited, law enforcement 
officials would have noted it  The communications from the 
Secret Service and FBI are thus congruent with the other 
evidence of record, aside form statements made by the veteran 
and his partner, which indicates that the veteran's 
psychiatric problems began in 1979, not during service.

Thus, while not doubting the statements of the veteran and 
M.S. that he exhibited psychotic behavior,  the Board finds 
their statements as to the timing of such behavior to be 
contradicted by the overwhelming evidence of record.      

The Board has also considered the medical opinions of Dr. 
F.M. and M.B. (together with passing entries in the veteran's 
VA treatment records) which point to the veteran's Vietnam 
service as the onset of his current psychiatric disability.  
Each opinion, however, suffers from number of fatal flaws.  
The opinions of M.B. and Dr. F.M. are a combined seven 
sentences in length and contain no explanation or underlying 
rationale as to the ulitmate conclusion rendered, namely that 
the veteran's psychiatric illness began in Vietnam.  Neither 
opinion was accompanied by a review of the veteran's claims 
file, and neither makes any reference to the veteran's 
service medical records or his immediate post-service 
records.  In particular, these opinions fail to explain or 
otherwise account for the fact that the contemporaneous 
medical records are silent for any psychiatric disability 
until 1979.  In short, these opinions are conclusory, 
unexplained, and unsupported by the contemporaneous medical 
evidence which demonstrates that the veteran's psychiatric 
disability began in 1979, many years after service.  As such, 
they are of no probative value.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) [bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are of no probative value]; see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].

It strongly appears that the opinions of M.B. and Dr. F.M. 
appear to be based largely on the veteran's own report of his 
medical history, particularly his report of exhibiting severe 
delusional behaviors while in service.  As such, these 
medical opinions are entitled to no greater weight than are 
the reports of the veteran himself.   See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  In that regard, 
the objective record reveals that the first time the veteran 
was treated for a psychiatric problem was in 1979, nearly six 
years following separation from active duty in October 1973.  
Thus, the medical history reported by the veteran and relied 
upon by M.B. and Dr. F.M., which was suggestive of severe 
psychiatric symptomatology since his Vietnam service, is in 
fact inaccurate and contradicted by the record.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

Unlike the opinions of M.B. and Dr. F.M., the opinion of the 
May 2003 VA examiner contained a review of the entire claims 
file and made extensive reference to the veteran's pertinent 
psychiatric history.  The May 2003 examiner found it 
significant that the medical records are utterly is silent 
for psychotic symptoms prior to 1979.  In the absence of 
clinical evidence of a psychotic break prior to that time, 
the examiner concluded that "it is not at least as likely as 
not [that] the veteran's psychiatric condition is related to 
his service in Vietnam."  The Board finds this opinion to be 
highly probative, as it contains a detailed analysis of the 
pertinent medical history and accounts for the symptomatology 
exhibited by the veteran at various times over the past three 
decades.

The only other evidence which serves to connect the veteran's 
current psychiatric disability with his military service is 
lay statements from the veteran and M.S.  While, for reasons 
explained above, the Board considers these statements to be 
utterly lacking in probative value, the Board also notes that 
it is well settled that laypersons without medical training, 
such as the veteran and M.S., are not qualified to render 
medical opinions regarding matters such as diagnosis, onset, 
and etiology of disease, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran and 
M.S. are free to report on the veteran's symptoms, their 
opinions as to the onset of psychiatric illness or its 
relationship to service are lacking in probative value.

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case, because 
neither chronicity nor continuity of symptomatology has been 
objectively demonstrated.  First, with respect to chronicity, 
there is no indication of a chronic psychiatric condition in 
service.  Second, with respect to continuity of 
symptomatology, as has been discussed above there is no 
objective indication of any psychiatric problem until 1979, 
or for six years following service.  

In any event, supporting medical evidence of continuous 
symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met, and the veteran's 
claim fails on this basis.  A preponderance of the evidence 
is therefore against the veteran's claim.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for an acquired psychiatric disability, to 
include paranoid schizophrenia, is denied.


REMAND

2.  Entitlement to service connection for erectile 
dysfunction.

The veteran also seeks service connection for erectile 
dysfunction.  He essentially contends that this condition is 
secondary to his service-connected type II diabetes mellitus, 
to include being caused by medications taken for that 
condition.

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and service-connected disease), but no competent 
medical evidence addressing the third requirement (a nexus 
between the current disability and active service), VA must 
obtain a medical nexus opinion.

The medical records currently associated with the claims 
file, particularly the report of a February 2004 VA 
examination, include a diagnosis of erectile dysfunction.  
The first Wallin element is arguably satisfied.  The veteran 
is also service connected for type II diabetes mellitus, thus 
satisfying the second Wallin element.  

None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's erectile 
dysfunction and his service-connected diabetes.  The Board 
finds that a VA nexus opinion is therefore necessary to 
decide the claim.  See Charles, supra.

The Board notes that while the February 2004 VA examination 
report addressed the potential relationship between the 
veteran's erectile dysfunction and various medications he is 
currently taking, it did not single out diabetes medications.  
That is, although the opinion indicated that while the 
veteran currently takes medication which would cause erectile 
dysfunction, it failed to state whether such medication was 
that prescribed for the veteran's service-connected diabetes, 
or that taken for various other non-service connected 
conditions.  

The Board further observes that the medical evidence of 
record does not address the matter of the relationship, if 
any, between the veteran's service-connected diabetes 
mellitus and the claimed erectile dysfunction, absent 
medication.  The Board believes that the medical examiner 
should also address the matter of whether or not the claimed 
erectile dysfunction is a complication of the service-
connected diabetes.  
A remand is therefore also warranted to clarify this matter. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether the veteran's 
current erectile dysfunction is at least 
as likely as not related to his service-
connected type II diabetes, either as a 
direct complication or as due to 
medication taken for the service-
connected diabetes mellitus (versus any 
other condition disability).  

If the reviewer deems it necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


